per curiam:
El 23 de mayo de 1995, el Procurador General presentó ante este Foro un informe relacionado con una queja presentada por la Sra. Ruth N. Cortés contra el abo-gado de epígrafe. En dicho escrito señaló que el abogado no había contestado tres (3) comunicaciones que le requerían su posición sobre la queja presentada en su contra.
El 30 de junio de 1995 emitimos esta Resolución, a los efectos siguientes:
Examinado el informe del Procurador General, se le concede al Lie. Eduardo Ayala Torres un término de veinte (20) días contados a partir de la notificación de esta resolución, para que comparezca ante el Procurador General bajo apercibimiento de que de no hacerlo se le suspenderá de la abogacía.
Diligénciese personalmente.
El Procurador General compareció de nuevo ante nos, el 23 de agosto de 1995, para informarnos que el querellado no había cumplido con nuestra resolución. El hecho de que al día de hoy el licenciado Ayala Torres no haya contestado nuestra resolución, mueve a este Tribunal a adoptar seve-ras sanciones disciplinarias.
Ya en demasiadas ocasiones nos hemos visto en la nece-sidad de reiterar que seremos estrictos en casos de aboga-dos que, luego de ser debidamente emplazados, no contes-*47ten a nuestras órdenes. Col. Abogados P.R. v. Cobin, 134 D.P.R. 819 (1993), y los casos allí citados.
En vista de la conducta demostrada por el licenciado Ayala Torres al ignorar los requerimientos del Procurador General y las órdenes de este Tribunal en grave menospre-cio del proceso disciplinario, ordenamos su suspensión in-definida de la práctica de la abogacía hasta que acredite fehacientemente que en el futuro cumplirá de forma es-tricta y diligente con los requerimientos del Procurador General y con las órdenes de este Tribunal.

Se dictará la sentencia correspondiente.

La Juez Asociada Señora Naveira de Rodón no intervino.